UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFREY DEPINTO,
                          Plaintiff,

                   -v.-                             19 Civ. 147 (KPF)

NORTHROP GRUMMAN SYSTEMS                                 ORDER
CORPORATION,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Due to a scheduling conflict created by this Court’s schedule, the post-

fact discovery conference previously scheduled for September 5, 2019, at 3:00

p.m. is hereby ADJOURNED to September 9, 2019, at 2:30 p.m., in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. The joint status letter described on page 7 of the parties’ case

management plan is hereby due on or before September 5, 2019.

      SO ORDERED.

Dated: August 29, 2019
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
